Citation Nr: 1009046	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus.  

2.  Entitlement to service connection for left lower 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus.  

3.  Entitlement to service connection for right upper 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus.  

4.  Entitlement to service connection for left upper 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in pertinent part, denied entitlement to 
service connection for right and left lower and upper 
extremity diabetic peripheral neuropathy.  

The April 2007 rating decision on appeal also denied the 
Veteran service connection for diabetes mellitus.  A 
subsequent April 2009 decision review officer (DRO) decision 
granted the Veteran service connection for diabetes mellitus, 
with a 20 percent rating effective November 28, 2007.  
Therefore, because the Veteran was granted the full benefit 
he sought, his claim for service connection for diabetes 
mellitus is no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
has right lower extremity diabetic peripheral neuropathy.  

2.  There is no competent evidence that the Veteran currently 
has left lower extremity diabetic peripheral neuropathy.  

3.  There is no competent evidence that the Veteran currently 
has right upper extremity diabetic peripheral neuropathy.  
4.  There is no competent evidence that the Veteran currently 
has left upper extremity diabetic peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus, have not been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for service connection for left lower 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus, have not been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The criteria for service connection for right upper 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus, have not been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  The criteria for service connection for left upper 
extremity diabetic peripheral neuropathy, to include as 
secondary to diabetes mellitus, have not been met.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant was provided with pre-adjudication notice by 
letter dated in February 2007 and post adjudication notice by 
letter dated in July 2009.  The pre and post adjudication 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

The RO scheduled the Veteran for a VA examination in March 
2007 to determine the nature of his claimed disabilities, 
however because the Veteran was incarcerated he did not 
attend.  An April 2007 document from the RO notes that the 
Veteran could not be transported to his VA examination from 
his prison unless he assumed all costs of the visit.  VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement. [Incarcerated Veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  See Bolton v. Brown, 8 Vet. App. 190, 191 
(1995), quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The RO has documented its attempts to examine the 
Veteran according to Bolton.  Regardless of the RO's 
attempts, VA's duty to assist doctrine does not require that 
the Veteran be afforded a medical examination because there 
is no competent evidence that the claimed disabilities 
currently exist.  See McLendon v. Nicholson, 20 Vet. App. 79, 
82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159 (c).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, including his Snake River 
Corrections medical records, and provided a VA medical 
opinion to determine the nature of his claimed disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claim file and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for right and left lower 
and upper extremity diabetic peripheral neuropathy, to 
include as secondary to diabetes mellitus.  He is currently 
service connected for diabetes mellitus, with a 20 percent 
evaluation effective November 28, 2007.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159; see 
also Grivois v. Brown, 6 Vet. App. 136 (1994).

The medical evidence of record does not show that the Veteran 
is currently diagnosed with, or has been treated for, any 
type of peripheral neuropathy.  A VA medical opinion was 
rendered in March 2009.  Following a review of the claim 
file, the examiner opined that it is less likely than not 
that the Veteran has diabetic neuropathy as his BUN, 
creatine, and microalbumin levels are within normal limits.  
The examiner also opined that there is not enough information 
provided to indicate if the Veteran has neuropathy or lower 
extremity vascular disease.  

The Veteran's February 1971 separation examination notes that 
clinical evaluation revealed that the Veteran had normal 
upper and lower extremities and feet.  Regardless of whether 
the Veteran claims his right and left lower and upper 
extremity diabetic peripheral neuropathy is related to 
service or is secondary to his service-connected diabetes 
mellitus, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive. 
The Veteran genuinely believes that he has right and left 
lower and upper extremity diabetic peripheral neuropathy.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis of his claimed 
disabilities, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, which does not show that he has any type of 
peripheral neuropathy.  See Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007); Grivois, 6 Vet. App. at 136.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
right and left lower and upper extremity diabetic peripheral 
neuropathy, to include as secondary to diabetes mellitus, is 
not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 
5107 (b), 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for right lower extremity 
diabetic peripheral neuropathy, to include as secondary to 
diabetes mellitus, is denied.  

Entitlement to service connection for left lower extremity 
diabetic peripheral neuropathy, to include as secondary to 
diabetes mellitus, is denied.  

Entitlement to service connection for right upper extremity 
diabetic peripheral neuropathy, to include as secondary to 
diabetes mellitus, is denied.  

Entitlement to service connection for left upper extremity 
diabetic peripheral neuropathy, to include as secondary to 
diabetes mellitus, is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


